263 Ga. 379 (1993)
434 S.E.2d 490
GIPSON
v.
BOWERS et al.
S93A1222.
Supreme Court of Georgia.
Decided September 20, 1993.
Grady L. Gipson, pro se.
Michael J. Bowers, Attorney General, John C. Jones, Senior Assistant Attorney General, for appellees.
HUNT, Presiding Justice.
Grady L. Gipson, as a concerned citizen, brought suit against Governor Zell Miller, Attorney General Michael Bowers, and the Georgia Peace Officer Standards and Training Council for failure to perform official duties in that the defendants have refused to remove from office Wesley Walraven, Sheriff of Forsyth County. Gipson charges Walraven has committed numerous crimes against citizens of Georgia. The lower court granted the defendant's motion to dismiss, concluding that it was without authority to compel the defendants to remove Sheriff Walraven from office. Gipson appeals, and we affirm.
"In a suit for mandamus, the duty which the complainant seeks to have enforced must be a duty arising by law, either expressly or by necessary implication; and the law must not only authorize the act to be done, but must require its performance." [Cits.]
Smith v. Branch, 215 Ga. 744-745 (113 SE2d 445) (1960). Gipson has cited no authority, nor have we found any, that would support his contention that the defendants in this case are required by law to seek Sheriff Walraven's removal from office. The Georgia Peace Officer Standards and Training Council, while it has authority to discipline and revoke the certification of police officers, has no authority to remove a sheriff from office, and the Governor and the Attorney General can take no official action against a sheriff unless there has been a criminal indictment. Accordingly, the decision of the lower court must be affirmed.
Judgment affirmed. All the Justices concur.